 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    DAVID L. REED,                                       Case No. 2:18-cv-01847-APG-CWH
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    NORTH LAS VEGAS POLICE
      DEPTARTMENT, et al.,
10
                             Defendants.
11

12
            This matter is before the court on plaintiff David L. Reed’s motion requesting
13
     englargemnt of time (ECF No. 5), filed on October 5, 2018. Plaintiff represents to the court that
14
     more time is needed to otain the necessary documentation in support of his application to proceed
15
     in forma pauperis. In light of those representations, the court extends plaintiff’s deadline to
16
     Decmeber 17, 2018, for (1) filing a complete application to proceed in forma pauperis, or (2)
17
     paying the full $400 filing fee
18
             IT IS SO ORDERED.
19
            IT IS FURTHER ORDERED that failure to timely comply with this order may result in a
20
     recommendation that this case be dismissed.
21

22
            DATED: November 2, 2018
23

24

25
                                                           C.W. HOFFMAN, JR.
26                                                         UNITED STATES MAGISTRATE JUDGE
27

28
